DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 6/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10560927 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The nonstatutory double patenting rejections to claims 2-21 previously set forth in the Final Office Action mailed 5/6/2021 are withdrawn.

Allowable Subject Matter
Claims 2-21 are allowed.

The following is an examiner’s statement of reasons for allowance: No reasonable combination of prior art references were found to teach or suggest, along with other limitations, “receiving, from a base station of the small cell, information for computing an improved downlink quality, the information indicating a difference between an antenna gain of a reference signal and a maximum antenna gain; measuring, by a processor, a downlink quality of a unit frequency band used in the small cell, computing, based on the information and the measured downlink quality, a measurement result of the downlink quality, and reporting the measurement result to the base station“ as recited in claims 2, 5 and 17. Listed below are the closet arts found:

Matsuo et al. (US 20130136027 A1, hereafter Matsuo) –  discloses “measuring, by a processor, a downlink quality of a unit frequency band used in the small cell, computing a measurement result of the downlink quality assuming a case in which a quality improvement process is performed by a base station, and reporting the measurement result to the base station on a basis of a result of the computation” (Figs.1-3, 7, [0033] [0034] [0048] [0049]). However, Matsuo does not disclose “receiving, from a base station of the small cell, information for computing an improved downlink quality, the information indicating a difference between an antenna gain of a reference signal and a maximum antenna gain; measuring, by a processor, a downlink quality of a unit frequency band used in the small cell, computing, based on the information and the measured downlink quality, a measurement result of the downlink quality” as required by claims 2, 5 and 17.

Park et al. (US 20140211891 A1, hereafter Park) – discloses a difference between a maximum antenna gain of a first beam and a maximum antenna gain of a second beam (Fig.3, [0062]-[0072]). However, Park does not disclose either of the maximum antenna gain of the first and second beams is an antenna gain of a reference signal. Park does not disclose the difference is indicated by an information for computing the improved downlink quality that is reported to the terminal that connects to the small cell.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOO JEONG/
Primary Examiner, Art Unit 2473
6/29/2021